DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0094588 to Summers et al. “Summers”.

Regarding claim 1, Summers teaches an imaging device (“full-field breast ultrasound, FFBU, scanning apparatus”, Fig. 1, Ref. 102; Paragraph 0020), comprising:
an adjustable arm (“adjustable support arm”, Fig. 1, Ref. 106); 
an imaging assembly (“compression/scanning assembly”, Fig. 1, Ref. 108) connected to one end of the adjustable arm (See Fig. 1, the assembly 108 is attached to the first end, Ref. 120, of arm 106); and 
a counterweight connected to the other end of the adjustable arm (“counterweight coupled to a second end of the adjustable arm”, Abstract, Paragraph 0004; Fig. 4, Ref. 420) through a cable (See claim language of Claim 7, “counterweight is coupled to the adjustable arm via a cable”), wherein the counterweight is provided with an actuator (first actuator, Fig. 4, Ref. 436; “The first actuator 436 of the weight adjustment system 422 is coupled to the counterweight 420”, Paragraph 0054), and the actuator is connected to one end of the cable (See Fig. 4, actuator 436 is connected to one end of cable 418 via counterweight 420 and adjustment bar 420) and is capable of driving the cable to move (actuator 436 adjusts a position of the adjustment bar 432, which defines a vertical position of the counterweight 420, Paragraph 0057; this is interpreted as the actuator adjusts the position of the adjustment bar, which would adjust the vertical position of the counter weight.  Adjusting the vertical position of the counterweight would move/drive the cable 418, as seen in Fig. 4, since cable 418 is attached to counterweight 420, which is also supported in Paragraph 0051). 

Regarding claim 2, Summers discloses all the features of claim 1 above.
Summers further discloses a frame (See Fig. 1, Ref. 104), wherein the frame comprises a guide rail (See Fig. 4, which is a schematic 400 of internal components of the frame 104, Paragraph 0045; “guiding bar 444 of the frame 104”, Paragraph 0058), and the guide rail is configured to guide the counterweight and/or the adjustable arm during movement (“guiding bar 444 may at least partially form the cavity 430”, Paragraph 0058, wherein the arm 106 is movable vertically within the cavity 430 and the diameter of the arm 106 is slightly smaller than the diameter of the cavity 430 to allow sliding movement within the cavity, Paragraph 0049; this infers that the cavity 430 formed by the guiding bar 444 acts as a guide for the vertical movement of the arm 106).

Regarding claim 8, Summers discloses all the features of claim 1 above.
Summers further discloses wherein one end of the cable is slidably connected to a bottom of the adjustable arm. (Paragraph 0048, cable 418 is connected to/through a third pulley 416, See Paragraphs 0048 and 0052; wherein the pulley 416 is coupled to the bottom of the adjustable arm 106, Paragraph 0052 and See Fig. 4), and the other end thereof is connected to the counterweight (a first end of the cable 418 is coupled to a first side of a first end 424 of the counterweight 420, Paragraph 0051).

Regarding claim 11, Summers discloses all the features of claim 1 above.
Summers discloses a frame (Fig. 1, Ref. 104) and a locking device (“locking mechanism”, Fig. 4, Ref. 442; Paragraph 0058), wherein the locking device is configured to fix a position of the counterweight (the locking mechanism 442 is configured to lock the weight adjustment system 422, Paragraph 0058, which would lock the position of the counterweight 420 that is attached to the weight adjustment system 422, via adjustment bar 432, See Fig. 4, since the weight adjustment system moves in tandem with the counterweight 420, Paragraph 0061).  

Regarding claim 13, Summers discloses all the features of claim 1 above.
Summers discloses wherein the imaging assembly comprises an ultrasonic transducer (See Fig. 1, scanning assembly 108; wherein the scanning assembly 108 comprises a transducer module 220, Paragraph 0025, that produces ultrasound waves and detect reflected ultrasound wave, Paragraph 0026).

Regarding claim 14, Summers discloses all the features of claim 1 above.
Summers discloses adjusting a position of an imaging assembly (“Turning now to FIG. 6, a method 600 for adjusting a scanning assembly of a scanning apparatus configured to image a tissue is illustrated”, Paragraph 0084); 
adjusting the length of a cable by using an actuator, so as to adjust an effective weight of the imaging assembly (See Fig. 6, Step 602, “adjust effective weight of scanning assembly”; wherein adjusting the effective weight comprises the stepper motor of the actuator of the weight adjustment system moves into a third position, causing the cable to go slack, which is interpreted as adjusting a length of the cable, See Paragraph 0089) acting on tissue to be imaged (“To acquire the images, the transducer module may be in contact with the tissue (via a membranous sheet in some examples)”, Paragraph 0085; when the cable goes slack, the full weight of the scanning assembly is applied to the patient, Paragraph 0089); and performing imaging by using the imaging assembly (“initiate scanning to acquire imaging data of the tissue”, Paragraph 0085).

Regarding claim 15, Summers discloses all the features of claim 14 above.  
Summers further discloses fixing a position of a counterweight by using a locking device (Paragraph 0088, locking the weight adjustment system onto a frame; wherein locking the weight adjustment system would lock the position of the counterweight 420 that is attached to the weight adjustment system 422, via adjustment bar 432, See Fig. 4, since the weight adjustment system moves in tandem with the counterweight 420, Paragraph 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of U.S. Patent Application Publication No. 20210153973 to Kapadia et al. “Kapadia”.

Regarding claim 3, Summers discloses all the features of claim 2 above.  
Summers further discloses wherein the guide rail is a hollow structure having an inner portion in contact with the adjustable arm (“the guiding bar 444 includes a hollow cylinder surrounding the adjustable arm 106.  In this way, the guiding bar 444 may at least partially form the cavity 430”, Paragraph 0058; the arm 106 is slightly smaller than the diameter of the cavity 430 to allow sliding movement within the cavity, Paragraph 0049).  
However, Summers does not disclose an outer portion of the guiding rail is in contact with the counterweight.  
Kapadia teaches in a similar field of endeavor of a surgical cart with an arm (Abstract) that is supported by a counterweight (see Fig. 3, Ref. 130; Paragraph 0044).  Kapadia teaches where a portion of the guiding rail is in contact with the counterweight (See Figs. 7 and 8, internal support structure 114 of channel 112, which as seen in Fig. 8 is in contact with counterweight 130, while seen in Fig. 7, the carriage 106 is in contact with the other side of the internal support structure 114; wherein the carriage 106 is part of the arm assembly of arm 3, see Fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers’ invention, wherein a portion of the guiding rail is in contact with the counterweight, as taught by Kapadia, in order to provide slidable support to both the carriage, i.e. the arm, and the counterweight (Kapadia, Paragraph 0038).
Therefore in the combination of Summers and Kapadia, the inner portion of the guide rails are in contact with the adjustable arm as disclosed by Summers, Paragraph 0058, and as taught by Kapadia, the opposite side of the guide rail, is in contact with the counterweight, See Figs 7 and 8, which is interpreted as the outer portion of the guide rail.  

Regarding claim 5, the modifications of Summers and Kapadia discloses all the features of claim 3 above.
The modifications of Summers and Kapadia teaches wherein portions of the guide rail in contact with the adjustable arm are all non-cylindrical structures.
As disclosed in the claim 2 rejection above, Summers discloses guiding bar 444, which reads as the guide rail, may at least partially form the cavity 430, Paragraph 0058, wherein the arm 106 is movable vertically within the cavity 430.  Additionally, as disclosed in the claim 3 rejection above, Kapadia teaches wherein portions of the guide rail in contact with the adjustable arm are all non-cylindrical structures (As seen in Figs. 7 and 8, the carriage 106 of the adjustable arm is in contact with the internal support structure 114, wherein as seen in Fig. 8, the internal support structure 114 is non-cylindrical).   

Regarding claim 6, the modifications of Summers and Kapadia discloses all the features of claim 3 above.
As disclosed in the claim 3 rejection above, Kapadia teaches the carriage portion of the adjustable arm is in contact with the guide rail (As seen in Figs. 7 and 8, the carriage 106 of the adjustable arm is in contact with the internal support structure 114, wherein as seen in Fig. 8, the internal support structure 114 is non-cylindrical).
Kapadia further teaches wherein a portion of the adjustable arm in contact with the guide rail is rotatably connected to the remaining portion of the adjustable arm (See Fig. 10, carriage 206 is rotatably connected to the remaining portion, Ref. 3, of the adjustable arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Summers and Kapadia, wherein a portion of the adjustable arm in contact with the guide rail is rotatably connected to the remaining portion of the adjustable arm, as further taught by Kapadia, in order to support the remaining portion of the adjustable arm and allow for vertical adjust of the arm (Kapadia, Paragraph 0050).

Regarding claim 7, Summers discloses all the features of claim 1 above.
However, Summers does not disclose wherein the other end of the cable is fixedly connected to the adjustable arm.  
Kapadia teaches wherein the other end of the cable is fixed connected to the adjustable arm (See language of claim 10, “a first cable extending over the first pulley and having a first end fixed to the carriage”; See also Paragraph 0041)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers’ invention wherein the other end of the cable is fixedly connected to the adjustable arm, as taught by Kapadia, in order to mechanically  join the adjustable arm with the counterweight (Kapadia, Paragraph 0039), so that the counterweight can reduce the effort required to move the adjustable arm (Paragraph 0044).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of U.S. Patent Application Publication No. 20100239073 to “Eaves”.

Regarding claim 4, the modifications of Summers and Kapadia discloses all the features of claim 3 above.
However, the modifications of Summers and Kapadia do not disclose wherein the adjustable arm comprises a position-limiting structure for limiting a position of the adjustable arm during movement.
Eaves teaches wherein the adjustable arm comprises a position-limiting structure for limiting a position of the adjustable arm during movement (See Fig. 5B, See unlabeled arm in the figure that corresponds to arm assembly 12, Paragraph 0042, with articulation block 102 and bumper stop 104 that govern movement of the arm assembly, which would read on limiting a position of the adjustable arm during movement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Summers and Kapadia, wherein the adjustable arm comprises a position-limiting structure for limiting a position of the adjustable arm during movement, as taught by Eaves, in order to govern the movement of the imaging arm assembly (Eaves, Paragraph 0041) and cushioning when bumping up against the end of a range of motion, which would limit wear and tear, and provides the user a softer more pliable stop when reaching the end of a range of motion (Eaves, Paragraph 0043).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of U.S. Patent Application Publication No. 20050092874 to Lawhorn et al. “Lawhorn”.

Regarding claim 9, Summers discloses all the features of claim 8 above.  
As disclosed in the claim 8 rejection above, Summers discloses wherein the bottom of the adjustable arm is provided with a pulley and the cable is slidably connected to the bottom of the adjustable arm through the pulley (Paragraph 0048, cable 418 is connected to/through a third pulley 416, See Paragraphs 0048 and 0052; wherein the pulley 416 is coupled to the bottom of the adjustable arm 106, Paragraph 0052 and See Fig. 4).
However, Summers does not disclose a blocking plate at least partially surrounding the pulley, a spacing between the pulley and the blocking plate is less than the diameter of the cable.
Lawhorn teaches in a similar field of endeavor of an instrument stand (Abstract) that includes a support arm (Figs. 2 and 4, Ref. 25) coupled with a counterweight (Fig. 4, Ref. 138) via a cable (Fig. 4, Ref. 130), wherein the cable is engaged by a pulley (Fig. 4, Ref. 132) mounted to a frame member inside a housing (Paragraph 0057).
Lawhorn teaches a blocking plate (cover, Fig. 4, Ref. 134; Paragraph 0057) at least partially surrounding the pulley (See Fig. 4, cover 134 surrounds the top of pully 132), a spacing between the pulley and the blocking plate is less than the diameter of the cable (Paragraph 0058, The cover 134 is positioned relative to the pulley 132 such that the cable 130 cannot pass between the curved gap separating the pulley 132 from the cover 134; this infers that the spacing between the pulley and the cover 134, i.e. the blocking plate, is less than the diameter of the cable; otherwise the cable would be able to pass between the curved gap separating the pulley 132 and the cover 134).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers’ invention, wherein a blocking plate at least partially surrounding the pulley, a spacing between the pulley and the blocking plate is less than the diameter of the cable, as taught by Lawhorn, in order to prevent the cable  from becoming disengaged from the pulley (Lawhorn, Paragraph 0058).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of U.S. Patent Application Publication No. 20170203143 to Ferlito et al. “Ferlito”.

Regarding claim 10, Summers discloses all the features of claim 1 above.
However, Summers does not discloses wherein the actuator comprises a lead screw motor and a sliding block connected to the lead screw motor, and the sliding block is connected to one end of the cable.  
Ferlito teaches in a similar field of endeavor of an apparatus for adjust weight resistance (Abstract) using motor that causes a lead screw to rotate (See claim language of claim 21), which adjusts a length of a cable (the rotation of the lead screw causes the linear actuator to move towards the pedestal, and the length of cable available decreases, Paragraph 0023).  Ferlito teaches wherein the actuator (linear actuator, Paragraph 0023) comprises a lead screw motor (motor that causes a lead screw to rotate, See claim language of claim 21) and a sliding block connected to the lead screw motor (See Fig. 5A, Ref. 24’, cable plate connected to the lead screw 21 and acme nut 26), and the sliding block is connected to one end of the cable (the first end 41 of cable 40 is fixedly attached to cable plate 24′, Paragraph 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Summers' invention wherein the actuator comprises a lead screw motor and a sliding block connected to the lead screw motor, and the sliding block is connected to one end of the cable, as taught by Ferlito, in order to adjust the length of the cable (Ferlito, Paragraph 0023).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claim limitations of claim 12 would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims because: 
The closest prior art found was US2015/0094588 to Summers et al., US20050092874 to Lawhorn et al., and US20210153973 to Kapadia et al.
Summers teaches a similar medical imaging device with an adjustable arm that includes a locking mechanism and counterweights.  However, the locking mechanism is located on a first actuator and not on the counterweight.  Further, the locking mechanism does not include a through-hole, the through-hole being provided in the counterweight at a position close to the frame; a pin, the pin being at least partially disposed in the through-hole; a first connecting rod and a pressing rod, one end of the first connecting rod being movably connected to the pin, and the other end thereof being movably connected to the pressing rod.
Lawhorn teaches a similar medical instrument stand (Abstract) with an adjustable arm (Ref. 25) with a counterweight (Fig. 4, Ref. 138) and a locking mechanism (Fig. 2, Ref. 19).  However, the locking mechanism is not located on the counterweight.  Further, the locking mechanism does not include a through-hole, the through-hole being provided in the counterweight at a position close to the frame; a pin, the pin being at least partially disposed in the through-hole; a first connecting rod and a pressing rod, one end of the first connecting rod being movably connected to the pin, and the other end thereof being movably connected to the pressing rod.
Kapadia teaches a surgical cart with an adjustable arm (Abstract) that includes a locking mechanism (“braking mechanism”, Fig. 11, Ref. 240) and counterweights (Fig. 5, Ref. 130). However, the locking mechanism is not located on the counterweight.  Further, the locking mechanism does not include a through-hole, the through-hole being provided in the counterweight at a position close to the frame; a pin, the pin being at least partially disposed in the through-hole; a first connecting rod and a pressing rod, one end of the first connecting rod being movably connected to the pin, and the other end thereof being movably connected to the pressing rod .
Additionally, no prior art alone or in combination was found to teach or suggest a locking mechanism integrated into a counterweight, wherein the locking mechanism comprises: 
a through-hole, the through-hole being provided in the counterweight at a position close to the frame; a pin, the pin being at least partially disposed in the through-hole; a first connecting rod and a pressing rod, one end of the first connecting rod being movably connected to the pin, and the other end thereof being movably connected to the pressing rod; and a second actuator, the second actuator driving the pressing rod to move; and at least one recess, the recess being provided on the frame and matching the pin.  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            

/BONIFACE NGATHI N/            Primary Examiner, Art Unit 3793